Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered August 2, 2013 in a CPLR article 78 proceeding. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his CPLR article 78 petition seeking to annul the determination after a tier III hearing that he violated inmate rule 113.24 (7 NYCRR 270.2 [B] [14] [xiv] [drug use]). Petitioner contends that his due process rights were violated because his urine sample was not tested immediately, and it therefore should have been refrigerated prior to testing. Petitioner failed to exhaust his administrative remedy with respect to that contention because he failed to raise it in his administrative appeal, and this Court “has no discretionary power to reach [it]” (Matter of Nelson v Coughlin, 188 AD2d 1071, 1071 [1992], appeal dismissed 81 NY2d 834 [1993]).
Present — Centra, J.P., Fahey, Lindley, Sconiers and Whalen, JJ.